Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 4, 10, 14, 22-24, 27, 31, 33, 35, 39-41, 46, 47, 56, 57, 70 and 78, drawn to a peptide comprising (i) a first protein dimerizing domain linked to a first ligand binding domain and (ii) a second protein dimerizing domain linked to the first ligand binding domain through a second linker, wherein said first protein dimerizing domain can noncovalently bind said second dimerizing domain to form a second ligand binding domain.
Group II, claim(s) 60 and 62, drawn to a peptide comprising (i) a first protein dimerizing domain bound to a first multivalent ligand binding domain through a linker and (ii) a second protein dimerizing domain bound to said first multivalent ligand binding domain through a second chemical linker, wherein said first protein dimerizing domain can noncovalently bind to said second protein dimerizing domain to form a second ligand blinding domain.
Group III, claim(s) 72, drawn to a nucleic acid encoding a peptide of claim 1.
Group IV, claim(s) 77, drawn to a method of treating cancer by administering a peptide of claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-IV lack unity of invention because even though the inventions of these groups require the technical feature of a peptide comprising (i) a first protein dimerizing domain linked to a first ligand binding domain and (ii) a second protein dimerizing domain linked to the first ligand binding domain through a second linker, wherein said first protein dimerizing domain can noncovalently bind said second dimerizing domain to form a second ligand binding domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 11,285,207 (‘207).  ‘207 teaches in Fig. 1C a PD1-binding single chain scFab domain (e.g., VH-CH1-linker-VL-CL) in which a first binding domain is linked to a dimerizing domain which is linked at the C-terminus of the heavy chain dimerizing domains to a second binding domain linked to a dimerizing domain which in turn is linked to another ligand binding domain (an anti-LAG3 binding portion) (e.g., col. 19, lines 10-43). Alternatively, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 8,987,417 (“417, cited in the IDS filed 1/27/21). ‘417 teaches a peptide (two fusion proteins each comprising a binding domain fused to a coiled-coil noncovalently dimerized through the coiled-coil, Abstract) comprising: (i) a first protein dimerizing domain bound to a first ligand binding domain through a first chemical linker (a first receptor ligand-binding domain fused to a first coiled-coil, a first cysteine residue between the first receptor ligand-binding domain and the first coiled-coil Col. 2, Lns. 51-53; capable of dimerizing non-covalently with the first coiled-coil, Col. 2, Lns. 57-58; The cysteine residue may be linked to the receptor ligand-binding domain by a first linker, Col. 9, Lns. 7-9); and (ii) a second protein dimerizing domain bound to said first ligand binding domain through a second chemical linker; (second cysteine residue between the second receptor ligand-binding domain and the second coiled-coil, Col. 2, Lns. 58-59; to the cysteine residue by a second linker., Co!. 9, Lns. 9-10) wherein said first protein dimerizing domain is capable of non-covalently binding to said second protein dimerizing domain to form a second ligand binding domain (a second cysteine residue between the second receptor ligand-binding domain and the second coiled-coil, Col. 2, Lns. 58-59; the first and second coiled coils non-covalently dimerizing to bring the first and second cysteine residues into proximity to form a disulphide bond, Col. 2, Lns. 62-64; two fusion proteins each comprising a receptor ligand-binding domain fused to a coiled-coil are non-covalently dimerized through the coiled-coil (clamp), Col. 6, Lns. 8-10).


	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 18, 2022